Cite as 2016 Ark. App. 340

                    ARKANSAS COURT OF APPEALS
                                           DIVISION II
                                          No. CR-15-581


FRED FLEMING                                         Opinion Delivered   JUNE 22, 2016

                                  APPELLANT          APPEAL FROM THE CRITTENDEN
                                                     COUNTY CIRCUIT COURT
V.                                                   [NO. CV-2013-251]

                                                     HONORABLE RALPH WILSON, JR.,
STATE OF ARKANSAS                                    JUDGE

                                     APPELLEE        AFFIRMED; MOTION TO BE
                                                     RELIEVED GRANTED


                                 DAVID M. GLOVER, Judge

       In January 2014, appellant Fred Fleming entered a negotiated plea of guilty to the

offense of delivery of cocaine, a Class C felony. He was given a three-year suspended

imposition of sentence. Conditions of his suspended sentence included not violating any laws,

paying his fines and court costs, notifying his probation officer and the sheriff of any change

of address or employment, and not associating with persons who have been convicted of or

committed a crime.

       The State filed a petition for revocation of Fleming’s suspended sentence in August

2014, alleging Fleming failed to pay his fines, costs, and fees as directed; failed to notify the

sheriff of his current address and employment;1 committed two counts of delivery of cocaine;




       1
           This basis for revocation was dismissed by the trial court for failure of proof.
                                     Cite as 2016 Ark. App. 340

and associated with others violating criminal laws.2 After a hearing on the revocation petition,

the trial court found that Fleming had violated the conditions of his suspended sentence by

failing to pay his fines and costs and by committing two counts of delivering cocaine; revoked

his suspended sentence; and sentenced him to eighteen months in a community corrections

center, to be followed by a three-year suspended imposition of sentence.

       Pursuant to Anders v. California, 386 U.S. 738 (1967), and Rule 4-3(k) of the Rules

of the Arkansas Supreme Court and Court of Appeals, Fleming’s counsel has filed a motion

to withdraw on the ground that the appeal is wholly without merit. This motion was

accompanied by a brief referring to everything in the record that might arguably support an

appeal, including a list of all rulings adverse to Fleming made by the trial court on all

objections, motions, and requests made by either party, with an explanation as to why each

adverse ruling is not a meritorious ground for reversal. The clerk of this court furnished

Fleming with a copy of his counsel’s brief and notified him of his right to file pro se points;

Fleming has not filed points.

       The sole adverse ruling was the revocation of Fleming’s suspended sentence. In order

to revoke probation or a suspension, the circuit court must find by a preponderance of the

evidence the defendant inexcusably violated a condition of that probation or suspension.

Holmes v. State, 2012 Ark. App. 451. In a hearing to revoke, the burden is on the State to

prove a violation of a condition of the suspended sentence by a preponderance of the

evidence. Stultz v. State, 92 Ark. App. 204, 212 S.W.3d 42 (2005). The State need only show


       2
           This basis for revocation was also dismissed by the trial court for failure of proof.

                                                  2
                                   Cite as 2016 Ark. App. 340

that the defendant committed one violation in order to sustain a revocation. Banks v. State,

2014 Ark. App. 639. On appellate review, the trial court’s findings are upheld unless they are

clearly against the preponderance of the evidence. Stultz, supra. Because of the lower burden

of proof, evidence that is insufficient to support a criminal conviction may be sufficient for

the revocation of a suspended sentence. Knotts v. State, 2012 Ark. App. 121. The appellate

courts defer to the trial court’s superior position to determine credibility and the weight to

be accorded testimony. Stultz, supra.

       There were videotapes supporting each of the two counts against Fleming of delivery

of cocaine to a confidential informant. Fleming admitted during his testimony he was the

person in the videos selling to the confidential informant what was later determined to be

cocaine. This admission by Fleming constitutes sufficient evidence to support the revocation

of his suspended sentence. Our review of the record and counsel’s brief confirms that he has

complied with the requirements of Rule 4-3(k) and that the appeal is wholly without merit.

       Affirmed; motion to be relieved granted.

       HARRISON and VAUGHT, JJ., agree.

       S. Butler Bernard, Jr., for appellant.

       No response.




                                                3